Citation Nr: 1725558	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for psychiatric disorder(s) other than PTSD, to include schizophrenia, depression, and anxiety, and to include as secondary to the Veteran's service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

By way of background, the RO denied entitlement to service connection for anxiety, depression, and schizophrenia (also claimed as schizoaffective disorder) in March 2013 and a Statement of the Case (SOC) was issued.  After timely submission of a notice of disagreement and certification of the issues, the Veteran's appeal is now before the Board.

The Veteran has several competing psychiatric diagnoses, including depression, schizophrenia, anxiety disorder, and bipolar disorder.  The Veteran is a layperson and is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the Veteran has informally claimed PTSD as part of his depression. As such, the Board finds that the Veteran's original claim for service connection for schizophrenia, anxiety, and depression should be expanded to include his other diagnoses, and the issues on the title page have been recharacterized as such.

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's original claim was for schizophrenia in March 2011, and in November 2012 he expanded his claim to include depression and anxiety.  However, the Veteran has never received a VA examination and opinion related to any of his psychiatric disorders. The Veteran was scheduled for such an examination in March 2015, but was incarcerated at the time and unable to make his appointment. Since then, the record shows no indication that an appropriate VA examination has been scheduled or accomplished for the Veteran's psychiatric claims.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, in December 2012, a private physician endorsed secondary service connection, stating that the Veteran's depression was made worse by his service-connected tinnitus. As such, a remand is necessary for an opinion concerning both direct service connection and secondary service connection.

During the Veteran's hearing with the undersigned VLJ, his attorney indicated that the Veteran was receiving Social Security disability, but no other record of that Social Security Administration disability determination or any associated medical records are present in the claims file.  VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.
 
2. Request that the Veteran submit or authorize for release all private treatment records associated with his claimed psychiatric disorders.  All actions to obtain the released records should be documented.  If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.  

3. Obtain any outstanding VA treatment records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The entire claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current psychiatric diagnoses under the Diagnostic and Statistical Manual - V (DSM-V). 
 
b) If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the PTSD is related to an in-service stressor?

c) For all other diagnosed psychiatric disorders, please consider the following:  

1. Is it at least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder was caused by the Veteran's service-connected tinnitus?

2. If not, is it least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected tinnitus?

3. If not, is it least as likely as not (a fifty percent probability or greater) that any other diagnosed psychiatric disorder is related to his active duty?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




